DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (PG Pub. 2014/0,010,026 A1) [hereafter Kim].

As per claim 11, Kim teaches:
An operation method of a storage device including a nonvolatile memory device and a memory controller configured to control the nonvolatile memory device, the operation method comprising: transmitting, by the memory controller, a first command to the nonvolatile memory device; (Kim, ¶ [0043], ¶ [0050-0052], program operation)
transmitting, by the nonvolatile memory device, device information to the memory controller in response to the first command; (Kim, ¶ [0043], ¶ [0050-0057], fail bits and a reference value)
determining, by the memory controller, a pass/failure mode and a reference value based on the device information; (Kim, ¶ [0043], ¶ [0050-0057], pass/fail operation)
transmitting, by the memory controller, a second command including information corresponding to the determined pass/failure mode and the determined reference value to the nonvolatile memory device; (Kim, ¶ [0043], ¶ [0050-0057], pass/fail operation using fail bits and a reference value)
setting, by the nonvolatile memory device, the pass/failure mode and the reference value; (Kim, ¶ [0043], ¶ [0050-0057], setting reference value)
transmitting, by the memory controller, a program command and data to the nonvolatile memory device; and performing, by the nonvolatile memory device, a program operation for the data in response to the program command, (Kim, ¶ [0043], ¶ [0050-0052], program operation)
wherein: the program operation includes a program step and a verification step, and the verification step is performed based on the set pass/failure mode and the set reference value (Kim, ¶ [0050-0051], program and verify operation)

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, and further in view of Melik-Martirosian (PG Pub. 2012/0,239,858 A1) [hereafter Melik-Martirosian].

As per claim 16, the rejection of claim 11 is incorporated:
Kim does not teach:
wherein the device information includes a number of program/erase cycles of the nonvolatile memory device, and the reference value is determined based on the number of program/erase cycles
However, Melik-Martirosian in an analogous art teaches:
adjusting program and/or erase conditions of a memory based on the program/erase cycles (Melik-Martirosian, ¶ [0027])
It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Melik-Martirosian into the method of Kim to provide a method wherein the device information includes a number of program/erase cycles of the nonvolatile memory device, and the reference value is determined based on the number of program/erase cycles.  The .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12-15, 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10/777,264 B2 in view of Kim et al. (PG Pub. 2014/0,010,026 A1) [hereafter Kim].
Claim 1 of the instant application and Claim 5 of the patent 10/777,264 claim a page buffer and a pass/fail checker performing a verification read operation by dividing the verification read result into a plurality of stages, and to sequentially output the verification read result for the division in to stages, and to sequentially perform a failure bit counting operation about the stages to generate a plurality of failure bit accumulated values to compare against a failure reference value to determine a program pass.  Claim 1 differs from the claim 5 of the patent 10/777,264 in that the claim 1 of the instant application claims various structures of the memory .

Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10/777,264 B2, Kim and further in view of OFFICIAL NOTICE.
Claims 9 and 10 differ from the claim 5 of the patent 10/777,264 in that the claims 9 and 10 of the instant application claim how the I/O pad is attached using the substrates to receive the initial value.  The patent 10/777,264 and Kim fail to claim such structures and method.  However, the examiner takes OFFICIAL NOTICE that such specific location of I/O pad is well-known in the art and is simply a design choice and can easily be derived from the teaching of Kim.  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate the combined teachings of the patent 10/777,264 and Kim .

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10/777,264 B2 in view of Melik-Martirosian.
	Claim 16 of the instant application and Claim 5 of the patent 10/777,264 claim the reference value is determined based on the number of program/erase cycles, which the patent 10/777,264 fails to claim.  However, Melik-Martirosian in an analogous art disclose adjusting program and/or erase conditions of a memory based on the program/erase cycles (Melik-Martirosian, ¶ [0027]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Melik-Martirosian into the patent 10/777,264 to provide a method wherein the device information includes a number of program/erase cycles of the nonvolatile memory device, and the reference value is determined based on the number of program/erase cycles.  The modification would be obvious because it may increase the number of P/E operations that may be performed on memory cells within a flash memory in a particular application environment by dynamically adjusting program and/or erase conditions of the flash memory (Melik-Martirosian, ¶ [0027]).

Claims 1-8, 12-15, 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10/061,633 B2 in view of Kim et al. (PG Pub. 2014/0,010,026 A1) [hereafter Kim].
Claim 1 of the instant application and Claim 1 of the patent 10/061,633 claim performing a verification read operation by dividing the verification read result into a plurality of stages, and to sequentially output the verification read result for the division in to stages, and to sequentially perform a failure bit counting operation about the stages to generate a plurality of failure bit accumulated values to compare against a failure reference value to determine a program pass.  Claim 1 differs from the claim 5 of the patent 10/061,633 in that the claim 1 of the instant application claims various structures of the memory device including a peripheral circuit, a metal bonding layers and substrates connecting the claimed structures.  The patent 10/061,633 fails to claim such structures.  However, Kim in an analogous art disclose multi-level cell flash memory with a page buffer circuit and a pass/fail checker bonded in a similar arrangement.  Kim also discloses an external memory controller setting a reference value (Kim, Fig. 11, ¶ [0093]).  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate teachings of Kim into the method of The patent 10/061,633 to provide a memory device with the structure as claimed.  The modification would be obvious because such substrates and layers are well-known in the art and are often used to provide connection in a compact manner.

Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10/061,633 B2, Kim and further in view of OFFICIAL NOTICE.
Claims 9 and 10 differ from the claim 5 of the patent 10/061,633 in that the claims 9 and 10 of the instant application claim how the I/O pad is attached using the substrates to receive the initial value.  The patent 10/061,633 and Kim fail to claim such structures and method.  However, the examiner takes OFFICIAL NOTICE that such specific location of I/O pad is well-known in the art and is simply a design choice and can easily be derived from the teaching of Kim.  It would have been obvious to a person of ordinary skill of the art before the effective filing date of the invention to incorporate the combined teachings of the patent 10/061,633 and Kim into the well-known method of placing the I/O pad to provide a memory device with the structure as claimed.  The modification would be obvious because such substrates and layers are well-known in the art and are often used to provide connection at a location preferred.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10/061,633 B2 in view of Melik-Martirosian.
	Claim 16 of the instant application and Claim 5 of the patent 10/061,633 claim the reference value is determined based on the number of program/erase cycles, which the patent 10/061,633 fails to claim.  However, Melik-Martirosian in an analogous art disclose adjusting program and/or erase conditions of a memory based on the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
PG Pub. 2017/0,278,581 A1 discloses a memory device and a method for executing an erase operation and using a fail bit count to show number of memory cells with uncompleted cells with a data erase operation.
PG Pub. 2017/0,271,028 A1 discloses performing a program verify operation on a storage device using the incremental step pulse program method.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        December 4, 2021